

116 S3772 IS: Protecting Our Seniors from the Pandemic Act
U.S. Senate
2020-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3772IN THE SENATE OF THE UNITED STATESMay 20, 2020Mr. Scott of South Carolina introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo direct the Department of Health and Human Services to develop, submit, and allocate funding to advance a plan for efficiently building testing capacity for facilities serving significant populations of individuals aged 65 and older. 1.Short titleThis Act may be cited as the Protecting Our Seniors from the Pandemic Act.2.Protecting Our Seniors Plan(a)In generalNot later than 10 days after the date of enactment of this Act, the Secretary of Health and Human Services (referred to in this Act as the Secretary), in consultation with relevant stakeholders, departments, and agencies, shall develop a Protecting Our Seniors Plan and submit such plan to the Committee on Appropriations, the Committee on Health, Education, Labor, and Pensions, the Committee on Finance, and the Special Committee on Aging of the Senate and to the Committee on Appropriations, the Committee on Energy and Commerce, and the Committee on Ways and Means of the House of Representatives.(b)Plan contentThe Protecting Our Seniors Plan under subsection (a) shall—(1)outline the portions of previous and planned allocations from the Public Health and Social Services Emergency Fund related to COVID–19 testing capacity that have been targeted or will be targeted to meet the needs of nursing facilities, long-term care facilities, senior living communities, and other facilities that serve a significant population of individuals aged 65 and older;(2)establish national goals and objectives related to meeting the COVID–19 testing needs of such providers and facilities and bolstering testing capacity for workers and other individuals who regularly interact with individuals aged 65 and older;(3)describe progress at the Federal, State, local, and Tribal levels towards meeting the COVID–19 testing needs of such providers and facilities;(4)identify remaining COVID–19 testing access challenges and needs related to protecting seniors served by or residing in nursing facilities, long-term care facilities, senior living communities, and other facilities that provide treatment, care, or other services to a significant population of individuals aged 65 and older; (5)issue recommendations to Congress regarding the authorities, flexibility, and additional appropriations needed to address COVID–19 testing access and capacity challenges; and(6)include such other information as the Secretary determines appropriate.(c)Stakeholder consultationIn developing the Protecting Our Seniors Plan, the Secretary shall consult, where appropriate, with relevant stakeholders, departments, and agencies, including—(1)the governors or designees of States and territories, and local governments, Tribes, and Tribal organizations;(2)the Director of the National Institutes of Health;(3)the Director of the Centers for Disease Control and Prevention;(4)the Administrator of the Centers for Medicare & Medicaid Services;(5)the Administrator of the Health Resources and Services Administration;(6)the Administrator of the Federal Emergency Management Agency;(7)administrators and other leaders from nursing facilities, long-term care facilities, senior living communities, and other facilities that serve a significant population of individuals aged 65 and older;(8)health care workers and other essential workers who regularly interact with individuals aged 65 and older;(9)individuals who reside in, or receive care from, nursing facilities, long-term care facilities, senior living communities, or other facilities that serve a significant population of individuals aged 65 and older;(10)public health laboratories, commercial laboratories, academic laboratories, and other clinical laboratories that process tests associated with COVID–19;(11)manufacturers and developers of diagnostic tests associated with COVID–19; and(12)epidemiologists and other health care experts.(d)DefinitionIn this section and in section 3, the term senior living communities includes independent living, assisted living, memory care, and continuing care retirement communities, and personal care homes, adult care homes, and residential care facilities for the elderly with 15 or more residential units.3.Allocating appropriate funding to protect our seniors(a)Funding for testing capacity To protect seniorsOut of the amounts appropriated under division B of the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139) for necessary expenses associated with COVID–19 tests, the Secretary shall allocate not less than $3,500,000,000, from amounts not otherwise allocated, for expenses related to building consistent and sustainable testing capacity for nursing facilities, long-term care facilities, senior living communities, and other facilities that serve a significant population of individuals aged 65 and older, as determined by the Secretary. (b)Funding for providers for testing-Related purposesOut of the amounts appropriated under division B of the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139) for eligible health care providers, the Secretary shall allocate not less than $6,500,000,000, from amounts not otherwise allocated, for nursing facilities, long-term care facilities, senior living communities, and other facilities that serve a significant population of individuals aged 65 and older, as determined by the Secretary, to be used for expenses related directly or indirectly to COVID–19 testing. 